DETAILED ACTION

	The instant application is a continuation of application no. 16/410,680.  Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 13, and therefore dependent claims 2-7 and 9-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the card is also comprising further electronically readable means that is also functionally part of the transactional card and that is encoded with data that when read by an electronic data reader for the source of electronically readable data services an event that is not associated with the financial account" in lines 2-5.  There is insufficient antecedent basis for “the source of electronically readable data” and “the financial account” in the claim.
For examination purposes, the limitation will be interpreted as a financial account of the electronically readable means.
Claim 8 recites the limitation "encoding non-financial data in the further electronically readable means provided on the transactional card that when read by an electronic data reader for a source of electronically readable data can service an event that is not associated with the financial account" in lines 7-9.  There is insufficient antecedent basis for “the financial account” in the claim.
For examination purposes, the limitation will be interpreted as a financial account of the electronically readable means.
Claim 13 recites "A method of using a combined use transactional card including electronically readable means by which a financial transaction can be conducted, the card also comprising further electronically readable means that is also functionally part of the transactional card and that is encoded with data that when read by an electronic data reader for the source of electronically readable data services an event that is not associated with the financial account, the method comprising the steps of" in lines 1-6.  There is insufficient antecedent basis for “the financial account” in the claim.
For examination purposes, the limitation will be interpreted as a financial account of the electronically readable means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marcon (US 2003/0069846).
Marcon teaches
Regarding claim 1, a combined use transactional card including electronically readable means by which a financial transaction can be conducted, the card also comprising further electronically readable means that is also functionally part of the transactional card and that is encoded with data that when read by an electronic data reader for the source of electronically readable data services an event that is not associated with the financial account (see paragraphs 27 and 127);
the combined use transactional card of claim 1, wherein the further electronically readable means that is functionally part of the transaction card comprises a magnetic stripe (magnetic strip 24);
the combined use transactional card of claim 2, wherein the magnetic stripe also comprises the electronically readable means by which a financial transaction can also be conducted, but further wherein the magnetic stripe comprises plural distinct data tracks with at least one track that contains financial account data and at least a segment of another track that provides for the source of electronically readable data that services an event that is not associated with the financial account (see paragraph 127);
the combined use transactional card of claim 2, wherein two tracks are utilized for financial transaction purposes, and at least a segment of a third track (track of any non-financial service of paragraph 127) is used as the source of data for servicing an event no associated with the financial account;
the combined use transactional card of claim 1, wherein the further electronically readable means that is functionally part of the transaction card comprises an RFID transponder as a source of electronically readable data that services an event that is not associated with the financial account (see paragraph 30);
the combined use transactional card of claim 1, wherein the further electronically readable means that is functionally part of the transaction card comprises optical character recognition text (holograph 38);
the combined use transactional card of claim 1, wherein the further electronically readable means that is functionally part of the transaction card comprises a two-dimensional barcode (see paragraph 28);
regarding claim 8, a method of making a combined use transactional card including electronically readable means by which a financial transaction can be conducted, the card also comprising further electronically readable means that is also functionally part of the transactional card comprising the steps of:
encoding financial data by which a financial transaction can be conducted onto the electronically readable means provided to the transactional card; and
encoding non-financial data in the further electronically readable means provided on the transactional card that when read by an electronic data reader for a source of electronically readable data can service an event that is not associated with the financial account;
the method off claim 8, wherein the step of encoding non-financial data comprises writing data to at least a separate track segment of a magnetic stripe as provided to the transactional card, which stripe also includes at least one track for receiving data during the step of encoding financial data;
the method off claim 8, wherein the step of encoding non-financial data comprises encoding data to an RFID element as provided as part of the transactional card construction, which RFID element also provides data storage for receiving data during the step of encoding financial data;
the method off claim 8, wherein the step of encoding non-financial data comprises providing data to the transactional card in the form of optical character recognition text provided as part of the transactional card construction;
the method off claim 8, wherein the step of encoding non-financial data comprises encoding data to two-dimensional barcode as provided on the transactional card;
regarding claim 13, a method of using a combined use transactional card including electronically readable means by which a financial transaction can be conducted, the card also comprising further electronically readable means that is also functionally part of the transactional card and that is encoded with data that when read by an electronic data reader for the source of electronically readable data services an event that is not associated with the financial account, the method comprising the steps of:
electrically reading the further electronically readable means from the transaction card and determining the data that services an event not associated with a financial account; and
triggering a servicing for an event based upon an acceptability of the data for such specific purpose (see paragraphs 138 and 139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 05, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876